Frank A. Gulotta, J.
In this action to recover for personal injuries plaintiff moves for a summary judgment.
Plaintiff Pasquale Rocco states that on the morning of December 2,1958, he was driving his automobile in a westerly direction along Peninsula Boulevard in Hewlett and upon approaching Mill Road he brought his automobile to a halt in obedience to a red traffic light. "While so stopped he was struck in the rear by an automobile driven by defendant Bernice Goldman.
The day was clear; the road, dry. There was little or no traffic, other than the two cars here involved, going in the same direction.
In her motor vehicle report defendant stated she ‘1 was trying to stop for red light. Put on brake, swerved wheel and lost control and sideswiped car No. 2.”
In her examination before trial, after having had the benefit of time for reflection, the defendant testified that the plaintiff stopped suddenly and unexpectedly on a yellow light. She also testified that she always stays a safe distance behind a car she is following on an open road and that she was following the plaintiff at such a safe distance, to wit, one car length, which *996she estimated to be 8 to 10 feet. She apparently has never heard that one car length or 20 feet for each 10 miles per hour of speed, is considered a safe following distance. (See recommendation under “ Tailgating ” on page 36 of New York State Driver’s Manual.)
It is apparent that this accident was due solely to the defendant’s negligence in following too closely, or to her unwarranted assumption that the plaintiff would try to beat the light, or both. Motion granted.